     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 1 of 37




 1     ANDREW C. GREEN, ESQ.
       Nevada Bar No. 9399
 2     RIKKI J. HEVRIN, ESQ.
       Nevada Bar No. 13738
 3     KOELLER NEBEKER CARLSON
         & HALUCK, LLP
 4     400 S. 4th Street, Suite 600
       Las Vegas, NV 89101
 5     Phone: (702) 853-5500
       Fax: (702) 853-5599
 6     Andrew.green@knchlaw.com
       Rikki.hevrin@knchlaw.com
 7     Attorneys for Defendant,
       OHIO SECURITY INSURANCE COMPANY
 8
                                   UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF NEVADA
10
       BRETT PRIMACK, individually,            ) CASE NO.: 2:18-cv-00561-APG-NJK
11                                             )
                                   Plaintiff,  ) JOINT PRETRIAL ORDER
12                                             )
       vs.                                     )
13                                             )
       OHIO SECURITY INSURANCE COMPANY, )
14     a foreign corporation; LIBERTY MUTUAL )
       INSURANCE COMPANY; and DOES I-X, )
15     inclusive, and ROE CORPORATIONS I-X,    )
       inclusive,                              )
16                                             )
                                   Defendants. )
17
               Following pretrial proceedings in this case, and pursuant to the party submission of a
18
       proposed joint pre-trial order pursuant to DCR LR 16-4,
19
               IT IS SO ORDERED.
20
                                                          I.
21
               This is an action for: alleged Breach of Contract whereby Plaintiff alleges entitlement
22
       to receipt from Defendant of uninsured motorist insurance benefits.        Defendant disputes
23
       Plaintiff’s allegations against it.
24
                                                          II.
25
               Statement of jurisdiction: this Court has jurisdiction over this matter pursuant to 28
26
       U.S.C. §1441(a), because jurisdiction is created by diversity of citizenship pursuant to 28
27
       U.S.C. §1332(a)(1). There is complete diversity between the parties; Plaintiff is a citizen of
28
                                               Page 1 of 30                              611787
     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 2 of 37




 1     Nevada, and Defendant is a citizen of New Hampshire and Massachusetts. The minimum

 2     necessary amount in controversy for diversity jurisdiction is satisfied because Plaintiff alleges

 3     damages in excess of $75,000.

 4                                                        III.

 5              The following facts are admitted by the parties and require no proof: Defendant

 6     issued to Plaintiff an insurance policy with a policy number of BAS55530738, for the period

 7     of May 22, 2014 to May 22, 2015. Defendant paid $5,000 of medical payments. Plaintiff

 8     received $15,000 of liability insurance benefits from the insurer for the other driver, Natalie

 9     Heath.

10              The parties reserve the right to supplement this section as needed.

11                                                        IV.

12              The following facts, though not admitted, will not be contested at trial by evidence

13     to the contrary: none at this time.

14              The parties reserve the right to supplement this section as needed.

15                                                         V.

16              The following are the issues of fact to be tried and determined upon trial. (Each

17     issue of fact must be stated separately and in specific time).

18              Plaintiff:

19              A.      Whether Defendant breached its contract with Plaintiff in apparently denying his

20                      uninsured/underinsured motorist claims;

21              B.      Whether Defendant had a reasonable basis for its apparent denial of Plaintiff’s

22                      uninsured/underinsured motorist claims;

23              C.      Whether Plaintiff’s injuries alleged were proximately caused by the underlying

24              collision.

25              D.      Whether the medical treatment Plaintiff alleges was reasonable and necessary

26              for the injuries he is claiming related to the subject collision.
                E.      The applicability of Defendant’s affirmative defenses; and
27
                F.      The amount of damages to be awarded.
28
                                                Page 2 of 30                                611787
     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 3 of 37




 1               Defendant: liability, duty, fault, injury, proximate causation, damages, entitlement and

 2     breach.

 3                                                        VI.

 4               The following are the issues of law to be tried and determined upon trial.

 5               Plaintiff: whether Defendant breached its contract with Plaintiff.

 6               Defendant: liability, duty, fault, injury, proximate causation, damages, entitlement and

 7     breach.

 8                                                       VII.

 9               (a) The following exhibits are stipulated into evidence in this case and may be so

10     marked by the clerk:

11               Ohio Security Insurance Company policy Bates LMIC000001-85.

12               The parties reserve the right to supplement this section as needed.

13               (b) As to the following additional exhibits the parties have reached the

14     stipulations stated:

15                      (1)     Plaintiff and Defendant stipulate that each side may utilize each other’s

16     exhibits to the extent previously disclosed, and with preservation of arguments regarding

17     admissibility.

18                      (2) That custodian of records testimony will not be required for the true and

19     correct authenticity of records.

20                      (3)     Upon need to present trial exhibit lists, absent unforeseen obstacles, the

21     parties will present a joint exhibit list that eliminates redundant copies of medical records, and

22     will prepare a joint library of such exhibits which bear the bate stamp numbers given to the

23     documents when they were disclosed in litigation.

24                      (4)     The parties reserve their rights to stipulate further.

25               (c) The Parties’ proposed respective exhibit lists follow below, along with any

26     objections to their admission upon the grounds stated:

27     ///

28     ///
                                                Page 3 of 30                                 611787
     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 4 of 37




 1            (1)     Defendant’s potential proposed exhibits and Plaintiff’s objections thereto

 2     (stated in bold text):

 3            1.      See, Liberty Mutual Insurance Company Documents, Bates Range

 4                    LMGIC000086-000982.

 5            2.      See, Liberty Mutual Insurance Company Documents, Bates Range

 6                    OSIC000983-002245.

 7            3.      See, medical and billing records received from Advanced Pain Consultants,

 8                    Bates Range OSIC002246-002384.

 9                    7/6/2018, Affidavit of Custodian of Records, Advanced Pain Consultants,

10                    OSIC2246

11                    7/6/2018, Advanced Pain Consultants Invoice for Records, OSIC2247

12                    7/2/2018, Subpoena Documents, Advanced Pain Consultants, OSIC2248-

13                    OSIC2257

14                    9/22/2009-07/06/2018, Advanced Pain Consultants, Invoice, OSIC2258

15                    12/7/2014-12/8/2014, Michael Prater, MD, Advanced Pain Consultants

16                    Medical Records, OSIC2259- OSIC2275

17                    4/9/2015, Michael Prater, MD, Advanced Pain Consultants Medical Records,

18                    OSIC2276-OSIC2277

19                    10/17/2014-2/27/2015, Michael Prater, MD, Advanced Pain Consultants

20                    Patient Notes, OSIC2278-OSIC2280

21                    4/4/2013-12/13/2013, Rx Search Request Report, OSIC2281-OSIC2282:

22                    Objection- Unrelated to Plaintiff’s UIM claim related to the 10/9/2014

23                    collision, and do not relate to any medical conditions claimed by Plaintiff.

24                    4/20/2015, Michael Prater, MD, Advanced Pain Consultants Medical

25                    Records, OSIC2283

26                    12/8/2014, Michael Prater, MD, Advanced Pain Consultants Medical

27                    Records, OSIC2288-OSIC2290

28
                                           Page 4 of 30                               611787
     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 5 of 37




 1                4/20/2015, Michael Prater, MD, Advanced Pain Consultants Medical

 2                Records, OSIC2291

 3                12/14/2015, Letter Correspondence from Plaintiff’s Counsel with Medical

 4                Release     Authorization,    OSIC2338-OSIC2340:        Objection-   OSIC2338-

 5                OSIC2340- Lacks foundation as to any evidentiary value regarding

 6                Plaintiff’s breach of contract claim.

 7                9/14/2015, Anthem Chiropractic Fax Cover Sheets, OSIC2341-OSIC2345

 8                7/23/2015,    Michael     Prater,      MD,   Advanced   Pain   Consultants    Fax

 9                Correspondence, OSIC2346-OSIC2347

10                5/4/2015,    Michael     Prater,       MD,   Advanced   Pain   Consultants    Fax

11                Correspondence, OSIC2348-OSIC2349

12                4/25/2015,    Michael     Prater,      MD,   Advanced   Pain   Consultants    Fax

13                Correspondence, OSIC2350

14                4/9/2015, Michael Prater, MD, Advanced Pain Consultants Medical Records,

15                OSIC2353-OSIC2354

16                12/8/2014, Michael Prater, MD, Advanced Pain Consultants Medical

17                Records, OSIC2356-OSIC2357

18                1/23/2015, Michael Prater, MD, Advanced Pain Consultants Medical

19                Records, OSIC2358-OSIC2359

20                1/7/2014, Michael Prater, MD, Advanced Pain Consultants Medical Records,

21                OSIC2360

22                12/15/2014, Patient Referral, OSIC2363-OSIC2364

23                11/21/2014, Advanced Pain Consultants, OSIC2365-OSIC2366

24                10/14/2014- 10/15/2014, Advanced Pain Consultants, OSIC2367-OSIC2371

25                4/15/2015, Advanced Pain Consultants, OSIC2372-OSIC2374

26                3/17/2015, Advanced Pain Consultants, OSIC2375-OSIC2376

27                2/27/2015, Advanced Pain Consultants, OSIC2377-OSIC2378

28                2/18/2015, Advanced Pain Consultants, OSIC2379-OSIC2380
                                          Page 5 of 30                                 611787
     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 6 of 37




 1                11/21/2014, Advanced Pain Consultants, OSIC2381-OSIC2382

 2                10/15/2014, Advanced Pain Consultants, OSIC2383-OSIC2384

 3           4.   See, medical and billing records received from Anthem Chiropractic, Bates

 4                Range OSIC002385-002602.

 5                7/12/2018, Affidavit of Custodian of Records, Anthem Chiropractic,

 6                OSIC2385-OSIC2386

 7                10/10/2014-12/8/2015, Anthem Chiropractic Charges, OSIC2387-OSIC2390

 8                10/9/2014-10/10/2014, Derek Day, DC, Anthem Chiropractic Medical

 9                Records, OSIC2391-OSIC2412

10                10/14/2014-1/6/2015, Derek Day, DC, Anthem Chiropractic, OSIC2413-

11                OSIC2446

12                1/28/2015, Derek T. Day, DC, Anthem Chiropractic Medical Records,

13                OSIC2447-OSIC2454

14                3/3/2015-7/24/2015, Derek T. Day, DC, Anthem Chiropractic Medical

15                Records, OSIC2455-OSIC2460

16                9/16/2015-12/8/2015, Derek T. Day, DC, Anthem Chiropractic Medical

17                Records, OSIC2461-OSIC2463

18                Photographs, OSIC2464-OSIC2468

19                7/2/2018, Subpoena Documents and Invoice for Medical Records, OSIC2591-

20                OSIC2602

21           5.   See, medical and billing records received from Coronado Surgery Center,

22                Bates Range OSIC002603-002659.

23                07/10/2018, Certificate of Custodian of Records, Coronado Surgery Center,

24                OSIC2603

25                7/2/2018, Coronado Surgery Center Subpoena, OSIC2604-OSIC2613

26                07/12/2018, Coronado Surgery Center Account Statement, OSIC2614

27                5/10/2016, Coronado Surgery Center Medical Records, OSIC2615-OSIC2659

28
                                      Page 6 of 30                             611787
     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 7 of 37




 1           6.   See, medical and billing records received from Interventional Pain & Spine

 2                Center, Bates Range OSIC002660-002741.

 3                7/20/2016-6/26/2018, Interventional Pain and Spine Institute Invoice,

 4                OSIC2662-OSIC2663

 5                4/12/2016-8/26/2018, Interventional Pain and Spin Institute Medical Records,

 6                Jorg Rosler, MD, OSIC2664-OSIC2673, OSIC2688-OSIC2699, OSIC2702-

 7                OSIC2741

 8           7.   See, medical and billing records received from Center for Wellness & Pain

 9                Care, Bates Range OSIC002742-002772.

10                7/5/2018, Center for Wellness & Pain Care of Las Vegas, Affidavit of

11                Custodian of Records, OSIC2742-OSIC2743

12                7/18/2018, Center for Wellness & Pain Care of Las Vegas, OSIC2744

13                4/25/2016-5/10/2016, Center for Wellness & Pain Care of Las Vegas Invoice,

14                OSIC2745

15                4/25/2016-5/10/2016, Center for Wellness & Pain Care of Las Vegas Medical

16                Records, Neville Campbell, MD, OSIC2746-OSIC2772

17           8.   See, medical and billing records received from Surgical Arts Center, Bates

18                Range OSIC002773-002854.

19                5/6/2018, Surgical Arts Center, OSIC2773

20                7/2/2018, Subpoena Documents, OSIC2774-OSIC2781

21                6/22/2017-6/18/2018, Surgical Arts Center Summary, Andrew M. Hall, MD,

22                OSIC2782-OSIC2783

23                6/18/2018, Surgical Arts Center Medical Records, Andrew M. Hall, MD,

24                OSIC2784-OSIC2799, OSIC2802-OSIC2814

25                5/10/2018, Interventional Pain & Spine Institute, David Webb, MD,

26                OSIC2800-OSIC2801

27                6/22/2017, Surgical Arts Center Medical Records, Andrew Hall, MD,

28                OSIC2815-OSIC2832
                                       Page 7 of 30                               611787
     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 8 of 37




 1                 10/6/2016, Surgical Arts Center Medical Records, Jorg Rosler, MD,

 2                 OSIC2833-OSIC2854: Objection- OSIC 3112-3113- Lacks foundation as

 3                 to any evidentiary value regarding Plaintiff’s breach of contract claim.

 4           9.    See, medical and billing records received from Comprehensive Injury

 5                 Institute, Bates Range OSIC002855-003323.

 6                 7/9/2018, Comprehensive Injury Institute, Affidavit of Custodian of Records,

 7                 OSIC2855-OSIC2856

 8                 8/19/2015-01/18/2017, Comprehensive Injury Institute Medical Records,

 9                 Jeffrey Gross, MD, OSIC2858-OSIC2970

10                 12/8/2014-4/20/2015, Advanced Pain Consultants, OSIC2971-OSIC2976

11                 8/19/2015-1/18/2016, Comprehensive Injury Institute, Jeffrey Gross, MD,

12                 OSIC3146-OSIC3188

13                 2/1/2016, Letter correspondence from Plaintiff’s counsel, OSIC3304-

14                 OSIC3306: Objection- OSIC3304-OSIC3306- Lacks foundation as to any

15                 evidentiary value regarding Plaintiff’s breach of contract claim.

16                 12/27/2016, Letter correspondence from Plaintiff’s counsel, OSIC3307:

17                 Objection- OSIC3307- Lacks foundation as to any evidentiary value

18                 regarding Plaintiff’s breach of contract claim.

19                 8/19/2015, Comprehensive Injury Institute, OSIC3308-OSIC3312

20           10.   See, medical and billing records received from Desert Institute of Spine Care,

21                 Bates Range OSIC003324-003422.

22                 7/25/2018, Desert Institute of Spine Care, Affidavit of Custodian of Records,

23                 OSIC3324

24                 7/25/2018, Desert Institute of Spine Care Pre-Payment Invoice, OSIC3325

25                 12/11/2014-2/19/2016, Desert Institute of Spine Care Invoice, OSIC3326

26                 12/11/2014-7/23/2015, Desert Institute of Spine Care Medical Records,

27                 Andrew Cash, MD, OSIC3327-OSIC3334

28
                                        Page 8 of 30                                611787
     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 9 of 37




 1           11.   See, medical and billing records received from Family Doctors of Green

 2                 Valley, Bates Range OSIC003423-003560.

 3                 7/5/2018, Family Doctors of Green Valley Affidavit of Custodian of Records,

 4                 OSIC3423

 5                 7/2/2018, Subpoena Documents, OSIC3424-OSIC3432

 6                 10/25/2014-4/15/2015, Family Doctors of Green Valley Invoice, OSIC3433

 7                 10/25/2014-4/15/2015, Family Doctors of Green Valley Medical Records,

 8                 Jennifer Relph, PA-C, OSIC3434-OSIC3453

 9                 10/25/2014, Family Doctors of Green Valley, OSIC3461-OSIC3467

10                 10/25/2014, Family Doctors of Green Valley, Ravi Ramanathan, MD,

11                 OSIC3540-OSIC3541

12                 11/11/2014-3/10/2015, Family Doctors of Green Valley Invoice, OSIC3555-

13                 OSIC3560

14           12.   See, medical and billing records received from Las Vegas Radiology, Bates

15                 Range OSIC003561-003808 (includes radiology disc, bated OSIC003808, as

16                 referenced on OSIC003586-003587).

17                 7/6/2018, Las Vegas Radiology Affidavit of Custodian of Records, OSIC3561

18                 7/10/2018, Las Vegas Radiology Billing Dept., OSIC3562-OSIC3563

19                 11/19/2014, Las Vegas Radiology, James Balodimas, MD, OSIC3564

20                 11/5/2014, Las Vegas Radiology, Nadeer Pirani, MD, OSIC3565-OSIC3569

21                 10/10/2014, Las Vegas Radiology, James Balodimas, MD, OSIC3570-

22                 OSIC3577

23                 7/2/2018, Subpoena Documents, OSIC3578-OSIC3585

24                 10/10/2014-11/19/2014, Las Vegas Radiology, x ray and MRI photographs on

25                 CD, OSIC3586-OSIC3807: Objection- OSIC3892-3909. Not reasonably

26                 related to the October 9, 2014 collision, no basis alleging any pre-existing

27                 injuries related to the October 9, 2014 collision, Defendant’s claims

28
                                        Page 9 of 30                               611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 10 of 37




 1             decisions not based upon these records, and Defendant’s retained medical

 2             expert found no pre-existing treatment impacting his opinion.

 3       13.   See, medical and billing records received from Matt Smith Physical Therapy,

 4             Bates Range OSIC003809-003909.

 5             7/25/2018, Matt Smith Physical Therapy Affidavit of Custodian of Records,

 6             OSIC3809

 7             7/2/2018, Subpoena Documents, OSIC3810-OSIC3821

 8             7/27/2018, ATI Physical Therapy Invoice for Medical Records, OSIC3822-

 9             OSIC3823

10             9/9/2015-1/7/2016, ATI Physical Therapy Patient Ledger Report, OSIC3824-

11             OSIC3828

12             9/9/2015-1/7/2016, Matt Smith Physical Therapy (ATI) Medical Records,

13             Wyatt Banks, PT, OSIC3829-OSIC3861

14             11/5/2014, Las Vegas Radiology, Nadeer Pirani, MD, OSIC3866-OSIC3870

15             9/2/2015, Matt Smith Physical Therapy, OSIC3871-OSIC3885

16             8/21/2015, Comprehensive Injury Institute, Jeffrey Gross, MD, OSIC3886-

17             OSIC3887

18             9/2/2015, ATI Physical Therapy Referral Intake Form, OSIC3888-OSIC3889

19             9/18/2015-1/7/2016, ATI Physical Therapy Communication Log, OSIC3890-

20             OSIC3891

21             7/21/2015-9/6/2015, ATI Physical Therapy Invoice, OSIC3892-OSIC3893:

22             Objection- unrelated to 10/9/2014 UIM claim as body parts involved are

23             not part of this claim and there is no allegation by Plaintiff that they are

24             part of this claim.

25             6/23/2015, Desert Valley Therapy, OSIC3894-OSIC3902: Objection-

26             unrelated to 10/9/2014 UIM claim as body parts involved are not part of

27             this claim and there is no allegation by Plaintiff that they are part of this

28             claim.
                                     Page 10 of 30                             611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 11 of 37




 1       14.   See, medical and billing records received from Tenaya Surgical Center, Bates

 2             Range OSIC003910-003936.

 3             7/25/2018, Tenaya Surgery Center Affidavit of Custodian of Records and

 4             Request for Records, OSIC3910-OSIC3912

 5             7/26/2018, Tenaya Surgical Center Invoice, OSIC3913-OSIC3914

 6             4/9/2015, Tenaya Surgical Center Medical Records, Michael Prater, MD,

 7             OSIC3915-OSIC3936

 8       15.   See, medical and billing records received from Valley Anesthesiology

 9             Consultants, Bates Range OSIC003937-003949.

10             7/26/2018, DCP Holdings Affidavit of Custodian of Records, OSIC3937-

11             OSIC3938

12             5/10/2016, DCP Holdings, LLC Invoices, OSIC3939-OSIC3944

13             5/10/2016, Valley Anesthesiology Consultants/DCP Holdings Medical

14             Records, OSIC3945-OSIC3949

15       16.   See, additional medical records received from Family Doctors of Green

16             Valley, Bates Range OSIC003961-003966: Objection- Not reasonably

17             related to the October 9, 2014 collision, no basis alleging any pre-existing

18             injuries related to the October 9, 2014 collision, Defendant’s claims

19             decisions not based upon these records, and Defendant’s retained medical

20             expert found no pre-existing treatment impacting his opinion.

21       17.   See, medical and billing records received from Anthem Capital, LLC, Bates

22             Range OSIC003967-003993.

23       18.   See, medical and billing records received from Valley View Surgical, Bates

24             Range OSIC003994-004013.

25       19.   See, billing records received from Capital (Canyon) Medical Billing, Bates

26             Range OSIC004014-004030.

27             8/27/2018, Subpoena Documents, OSIC4014-OSIC4030

28
                                    Page 11 of 30                              611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 12 of 37




 1       20.   See, medical and billing records received from Orthopaedic Institute of

 2             Henderson, Bates Range OSIC0004031-004133: Objection- Not reasonably

 3             related to the October 9, 2014 collision, no basis alleging any pre-existing

 4             injuries related to the October 9, 2014 collision, Defendant’s claims

 5             decisions not based upon these records, and Defendant’s retained medical

 6             expert found no pre-existing treatment impacting his opinion. Objection

 7             in that the records are not reasonably connected to the current claims

 8             and are clearly more prejudicial than probative.

 9             8/30/2018, Orthopaedic Institute of Henderson Affidavit of Custodian of

10             Records, OSIC4031-OSIC4032

11             8/29/2018, Request for Documents and Subpoena Documents, OSIC4033-

12             OSIC4041

13             1/2/2007-8/28/2018, Orthopaedic Institute of Henderson Patient Ledger,

14             OSIC4042-OSIC4045

15             1/2/2007-12/20/2007, Orthopaedic Institute of Henderson Medical Records,

16             Craig Clark, MD, OSIC4046-OSIC4111

17             6/8/2007, Desert Valley Therapy, Julie Devlin, PT, OSIC4112-OSIC4113

18             7/18/2007, Desert Valley Therapy, Julie Devlin, PT, OSIC4114

19             4/27/2007, Desert Valley Therapy, Julie Devlin, PT, OSIC4115

20             4/24/2007, Nevada Physicians Imaging, OSIC4116

21             1/15/2007, Desert Radiologists, Kevin Hyer, MD, OSIC4117-OSIC4118

22             1/19/2007-4/26/2007, Nevada Physician’s Imaging, Richard Rhee, MD,

23             OSIC4119-OSIC4120

24             1/15/2007, Desert Radiologists, Morris Schaner, DO, OSIC4121-OSIC4122

25             1/16/2007, Desert Radiologists, Morris Schaner, DO, OSIC4123-OSIC4124

26             1/17/2007, Nevada Physicians Imaging, OSIC4125

27             1/9/2007, Nevada Physicians Imaging, OSIC4126

28             1/8/2007, Desert Radiologists, OSIC4127
                                    Page 12 of 30                              611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 13 of 37




 1             4/4/2007, St. Rose Dominican Hospital-Siena Campus, Scott Chang, MD,

 2             OSIC4128-OSIC4133

 3       21.   See,     Reynold   Rimoldi,     M.D.   supplemental   report,   Bates      Range

 4             OSIC0004134-004135.

 5       22.   See, medical and billing records received from Southwest Medical Associates,

 6             Bates Range OSIC004308-004584: Objection- Not reasonably related to

 7             the October 9, 2014 collision, no basis alleging any pre-existing injuries

 8             related to the October 9, 2014 collision, Defendant’s claims decisions not

 9             based upon these records, and Defendant’s retained medical expert found

10             no pre-existing treatment impacting his opinion. Objection in that the

11             records are not reasonably connected to the current claims and are

12             clearly more prejudicial than probative.

13       23.   See, correspondence from Summit Medical Group, LLC, Bates Range

14             OSIC004596.

15       24.   See, medical and billing records received from Desert Valley Therapy, LLC,

16             Bates Range OSIC004597-004696: Objection- OSIC4679-4696- Unrelated

17             to the 10/9/2014 UIM claim as body parts involved are not part of this

18             claim and there is no allegation by Plaintiff that they are part of this

19             claim.

20             07/21/2015-08/13/2015, Desert Valley Therapy, LLC records, Jeri Wise, PT,

21             OSIC004690-004691, OSIC004694-004695

22             09/09/2015-01/07/2016, Desert Valley Therapy, LLC records - ATI Physical

23             Therapy Patient Ledger Report, OSIC004611-004615
               09/09/2015-12/17/2015, Desert Valley Therapy, LLC records, John Lyons, PT,
24
               OSIC004619- OSIC004638, OSIC004641- OSIC004646
25
               09/29/2015, Desert Valley Therapy, LLC records, Patrick Duffy, PTA and John
26
               Lyons, PT, OSIC004639, OSIC004640
27

28
                                     Page 13 of 30                               611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 14 of 37




 1             01/07/2016, Desert Valley Therapy, LLC records, Wyatt Banks, PT,

 2             OSIC004616-004618, OSIC004647-004648

 3       25.   See, medical and billing records received from St. Rose Dominican Hospital-

 4             Siena   Campus,   Bates    Range     OSIC004697-004851:   Objection-     Not

 5             reasonably related to the October 9, 2014 collision, no basis alleging any

 6             pre-existing injuries related to the October 9, 2014 collision, Defendant’s

 7             claims decisions not based upon these records, and Defendant’s retained

 8             medical expert found no pre-existing treatment impacting his opinion.

 9             10/25/2003-10/26/2003, St. Rose Dominican Hospital- Siena Campus, Mark

10             Ferdowsian, DO, OSIC4711-OSIC4734, OSIC4736-OSIC4737
               10/26/2003-10/27/2003, St. Rose Dominican Hospital-Siena Campus, Hiran
11
               Shawn Wijesinghe, MD, OSIC4735, OSIC4738-OSIC4755
12
               9/28/2006-9/29/2006, St. Rose Dominican Hospital-Siena Campus, Timothy
13
               Robertson, DO, OSIC4756-OSIC4794
14
               4/04/2007-4/04/2007, St. Rose Dominican Hospital-Siena Campus, Craig Clark,
15
               MD, OSIC4795-OSIC4851
16
         26.   See, City of Henderson Traffic Accident Report, Bates Range OSIC004852-
17
               004861: Objection- Unrelated to the 10/9/2014 UIM claim as body parts
18
               involved are not part of this claim and there is no allegation by Plaintiff
19
               that they are part of this claim. Also, the police report is not an
20
               admissible document.
21
         27.   See, correspondence from AAA Life Insurance Company, Bates Range
22
               OSIC004862-004874: Objection- Unrelated to the 10/9/2014 UIM claim as
23
               body parts involved are not part of this claim and there is no allegation
24
               by Plaintiff that they are part of this claim. Objection in that the records
25
               are not reasonably connected to the current claims and are clearly more
26
               prejudicial than probative.
27

28
                                    Page 14 of 30                              611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 15 of 37




 1           28.    See, Reynold Rimoldi, M.D. supplemental report, Bates Range OSIC004880-

 2                  004881.

 3           29.    See, insurer records, Bates Range OSIC004883-005077: Objection-

 4                  Unrelated to the 10/9/2014 UIM claim as body parts involved are not part

 5                  of this claim and there is no allegation that they are part of this claim.

 6                  Objection in that the records are not reasonably connected to the current

 7                  claims and are clearly more prejudicial than probative. Objection that

 8                  Defendant’s claims decisions not based upon these records. Objection in

 9                  that the files make references and reveal protected information about

10                  parties who are not parties to the instant litigation.

11           30.    See, records from Life Time Fitness, Inc., Bates Range OSIC005078-005160:

12                  Objection- The Life Time Fitness records make references and reveal

13                  protected information about parties who are not parties to the instant

14                  litigation. Objection, records are overbroad and reveal more than costs of

15                  membership and assessments of Plaintiff.

16           31.    See, Reynold Rimoldi, M.D. supplemental report, Bates Range OSIC005161-

17                  005163.

18           32.    See, Reynold Rimoldi, M.D. supplemental report, Bates Range OSIC015517-

19                  015519.

20           Plaintiff further objects to the foregoing exhibits to the extent that the medical

21   records involve any reference to collateral source documents, such as private health

22   insurance. Plaintiff also objects to the extent that information regarding medical liens

23   may be admissible, pursuant to oral argument and/or motions in limine regarding the

24   same.

25           (2)    Plaintiff’s proposed Exhibits and Defendant’s objections thereto:

26                              PLAINTIFF’S PROPOSED EXHIBITS
                                          Non-medical
27
     Ex. #               Description                      Bates Numbers      Defendant Objections
28
                                          Page 15 of 30                                 611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 16 of 37



     Ex. #                 Description                      Bates Numbers     Defendant Objections
 1
     1.      Liberty Mutual claim documents                LMIC000086-        Lack of foundation,
 2                                                         000982             hearsay, relevance,
                                                                              improper opinions,
 3                                                                            cumulative, unfair
                                                                              prejudice.
 4   2.      Ohio Claims file documents- Claim             OSIC00982-002245   Lack of foundation,
             #23069451                                                        hearsay, relevance,
 5                                                                            improper opinions,
                                                                              cumulative, unfair
 6                                                                            prejudice.
     3.      Ohio Commercial Insurance                     OSIC04136-04307    Lack of foundation,
 7           Claims/Auto & General Liability                                  hearsay, relevance,
             Quality and Control Standards                                    improper opinions,
 8                                                                            cumulative, unfair
                                                                              prejudice, lack of timely
 9                                                                            and proper production.
     4.      Letter Requesting UIM Benefits to             PLTF 00001-00465   Lack of foundation,
10           Liberty Mutual                                                   hearsay, relevance,
             dated 5/5/2017                                                   improper opinions,
11                                                                            cumulative, unfair
                                                                              prejudice.
12   5.      Correspondence between the parties            PLTF 000466-       Lack of foundation,
             from 10/10/14 – 4/27/18                       00546              hearsay, relevance,
13                                                                            improper opinions,
                                                                              cumulative, unfair
14                                                                            prejudice.
     6.      Allstate Letter dated 10/27/2014 re           PLTF 000548-       Incorrect identification,
15           policy limits                                 00609              lack of foundation,
                                                                              hearsay, relevance,
16                                                                            improper opinions,
                                                                              cumulative, unfair
17                                                                            prejudice, lack of timely
                                                                              and proper production.
18   7.      Letter dated 6/21/18 to Kortney Peschl        PLTF-01194         Lack of foundation,
             at Liberty Mutual                                                hearsay, relevance,
19                                                                            improper opinions,
                                                                              cumulative, unfair
20                                                                            prejudice, lack of timely
                                                                              and proper production.
21
     8.      Letter dated 7/6/18 from Koeller,             PLTF-01195         Lack of foundation,
22           Nebeker, Carlson & Haluck, LLP                                   hearsay, relevance,
                                                                              cumulative, unfair
23                                                                            prejudice.
     9.      Letter dated 7/18/18 to Koeller,              PLTF-01196         Lack of foundation,
24           Nebeker, Carlson & Haluck, LLP                                   hearsay, relevance,
                                                                              cumulative, unfair
25                                                                            prejudice.
     10.     Defendant Liberty Mutual Insurance            PLTF-01197-01224   Lack of foundation,
26           Company’s responses to Plaintiff’s                               hearsay, relevance,
             First Request for Production dated                               improper opinions,
27           7/2/18                                                           cumulative, unfair
                                                                              prejudice.
28   11.     Defendant Liberty Mutual Insurance            PLTF-01225-01242   Lack of foundation,

                                           Page 16 of 30                                   611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 17 of 37



     Ex. #                Description                      Bates Numbers   Defendant Objections
 1
             Company’s responses to Plaintiff’s First                     hearsay, relevance,
 2           Set of Interrogatories dated 7/2/18                          improper opinions,
                                                                          cumulative, unfair
 3                                                                        prejudice.
     12.     Defendant Ohio Security’s Responses                          Lack of foundation,
 4           to Plaintiff’s First Set of Interrogatories                  hearsay, relevance,
             dated 9/14/18                                                improper opinions,
 5                                                                        cumulative, unfair
                                                                          prejudice.
 6   13.     Defendant Ohio Security’s Responses                          Lack of foundation,
             to Plaintiff’s First Set of Requests for                     hearsay, relevance,
 7           Production dated 9/14/18                                     improper opinions,
                                                                          cumulative, unfair
 8                                                                        prejudice.
     14.     Defendant Ohio Security’s First                              Lack of foundation,
 9           Supplemental Responses to Plaintiff’s                        hearsay, relevance,
             First Set of Requests for Production                         improper opinions,
10           dated 10/1/18                                                cumulative, unfair
                                                                          prejudice.
11   15.     Defendant Ohio Security’s Second                             Lack of foundation,
             Supplemental Responses to Plaintiff’s                        hearsay, relevance,
12           First Set of Requests for Production                         improper opinions,
             dated 2/13/19                                                cumulative, unfair
13                                                                        prejudice.
     16.     Vehicle Property Damage Estimates           PLTF-01275-      Lack of foundation,
14           and Photographs                             001306           hearsay, relevance,
                                                                          improper opinions,
15                                                                        cumulative, unfair
                                                                          prejudice.
16   17.     Subpoena Production from the State of PLTF-01307-            Lack of foundation,
             Nevada, Division of Insurance               001587           hearsay, relevance,
17           Regarding Ohio Security                                      improper opinions,
                                                                          cumulative, unfair
18                                                                        prejudice.
19   18.     Subpoena Production from the State of PLTF-01588-            Lack of foundation,
             Nevada, Division of Insurance               002116           hearsay, relevance,
20           Regarding Liberty Mutual                                     improper opinions,
                                                                          cumulative, unfair
21                                                                        prejudice.
     19.     Defendants Supplemental responses to PLTF-02222-02247 Lack of foundation,
22           Plaintiff’s Request for Production                           hearsay, relevance,
                                                                          improper opinions,
23                                                                        cumulative, unfair
                                                                          prejudice.
24   20.     Correspondence between the Parties          PLTF-02117-02209 Lack of foundation,
             March 2018 to November 2018                                  hearsay, relevance,
25                                                                        improper opinions,
                                                                          cumulative, unfair
26                                                                        prejudice.
     21.     Defendants Supplemental responses to PLTF-02222-02247 Lack of foundation,
27           Plaintiff’s Request for Production                           hearsay, relevance,
                                                                          improper opinions,
28                                                                        cumulative, unfair

                                           Page 17 of 30                              611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 18 of 37



     Ex. #                Description                         Bates Numbers      Defendant Objections
 1
                                                                              prejudice.
 2   22.     Curriculum Vitae and Fee schedule of            PLTF-01271-      Lack of foundation,
             Andrew Hall, M.D.                               001274           hearsay, relevance,
 3                                                                            improper opinions,
                                                                              cumulative, unfair
 4                                                                            prejudice.
     23.     Scott A. Glogovac, Esq. Report dated                             Lack of foundation,
 5           8/2/18                                                           hearsay, relevance,
                                                                              improper opinions,
 6                                                                            cumulative, unfair
                                                                              prejudice.
 7   24.     Scott A. Glogovac, Esq. Supplemental            PLTF-02314-02327 Lack of foundation,
             Report dated 1/8/19                                              hearsay, relevance,
 8                                                                            improper opinions,
                                                                              cumulative, unfair
 9                                                                            prejudice, lack of timely
                                                                              and proper production.
10

11                                                   Medical
12   Exhibit Business Name Physician         Dates of  Bates Numbers               Defendant
                                             Service                               Objections
13   25.         Records from      Derek Day 10/10/14- PLTF-000610-                Lack of foundation,
                 Anthem                       07/24/15 00722                       hearsay, relevance,
14               Chiropractic                                                      improper opinions,
                                                                                   cumulative, unfair
15                                                                                 prejudice.
16   26.         Records and       Michael         12/8/14-       PLTF000723-      Lack of foundation,
                 bill from         Prater          4/20/15        00739            hearsay, relevance,
17               Advanced Pain                                                     improper opinions,
                 Consultants                                                       cumulative, unfair
18                                                                                 prejudice.
     27.         Rec and bills     Neville         4/25/16-       PLTF-00740-      Lack of foundation,
19               from Center for   Campbell        05/11/16       00768            hearsay, relevance,
                 Wellness and                                                      improper opinions,
20               Pain Care of                                                      cumulative, unfair
                 Las Vegas                                                         prejudice.
21   28.         Records from      Jeffrey         08/19/15- PLTF-00769-           Lack of foundation,
                 Comprehensive     Gross           10/26/16 00858                  hearsay, relevance,
22               Injury                                                            improper opinions,
                 Institute/Dr.                                                     cumulative, unfair
23               Jeffrey Gross;                                                    prejudice.
     29.         Records/billing   Neville         05/10/16       PLTF-00859-      Lack of foundation,
24               from Coronado     Campbell                       00861            hearsay, relevance,
                 Surgery Center                                                    improper opinions,
25                                                                                 cumulative, unfair
                                                                                   prejudicen.
26   30.         Records/billing   Andrew          12/11/14- PLTF-00862-           Lack of foundation,
                 from Desert       Cash            07/23/15 00952                  hearsay, relevance,
27               Institute of                                                      improper opinions,
                 Spine Care                                                        cumulative, unfair
28                                                                                 prejudice.

                                             Page 18 of 30                                  611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 19 of 37



     Exhibit Business Name Physician  Dates of   Bates Numbers             Defendant
 1                                    Service                              Objections
     31.     Records/Billing Ravi      10/25/14- PLTF-00953-               Lack of foundation,
 2           from Family     Ramanath 04/15/15 00977                       hearsay, relevance,
             Doctors of      an                                            improper opinions,
 3           Green Valley                                                  cumulative, unfair
                                                                           prejudice.
 4   32.     Records/Billing Jorg             07/20/16- PLTF-00978-        Lack of foundation,
             from            Rosler           04/19/17 00997               hearsay, relevance,
 5           Interventional                                                improper opinions,
             Pain and Spine                                                cumulative, unfair
 6                                                                         prejudice.
     33.     Records/Billing Nadeer           10/09/14     PLTF-00998-     Lack of foundation,
 7           from Las Vegas Pirani            11/05/14     01019           hearsay, relevance,
             Radiology                                                     improper opinions,
 8                                                                         cumulative, unfair
                                                                           prejudice.
 9   34.     Records/Billing John             09/09/15- PLTF-01020-        Lack of foundation,
             from Matt       Lyons, PT        01/07/16 01073               hearsay, relevance,
10           Smith Physical                                                improper opinions,
             Therapy                                                       cumulative, unfair
11                                                                         prejudice.
     35.     Record/ billing   Jorg           10/06/16     PLTF-01074-     Lack of foundation,
12           from Surgical     Rosler                      01076           hearsay, relevance,
             Arts Center                                                   improper opinions,
13                                                                         cumulative, unfair
                                                                           prejudice.
14   36.     Record/ billing   Michael        04/09/15     PLTF-01077-     Lack of foundation,
             from Tenaya       Prater                      01080           hearsay, relevance,
15           Surgical Center   Raimundo                                    improper opinions,
                               Leon                                        cumulative, unfair
16                                                                         prejudice.
     37.     Billing from      Neville        05/10/16     PLTF-01082; -   Lack of foundation,
17           Valley            Campbell                    01086-01088     hearsay, relevance,
             Anesthesia                                                    improper opinions,
18           Consultants                                                   cumulative, unfair
                                                                           prejudice.
19
     38.     Jeffrey Gross,                   Life Care    PLTF-01089-     Lack of foundation,
20           MD                               Plan/Neur    01102           hearsay, relevance,
                                              ological                     improper opinions,
21                                            Suppleme                     cumulative, unfair
                                              ntal                         prejudice.
22                                            Report
                                              Report
23                                            dated
                                              1/18/17
24   39.     Interventional    Jorg           Cost         PLTF-01103      Lack of foundation,
             Pain and Spine    Rosler         Estimate                     hearsay, relevance,
25                                            for                          improper opinions,
                                              Procedures                   cumulative, unfair
26                                            dtd                          prejudice, lack of
                                              5/31/18                      proper production.
27   40.     Updated           Jorg           07/20/16-    PLTF-01104-     Lack of foundation,
             Records and       Rosler         06/26/18     01118           hearsay, relevance,
28           Billing from                                                  improper opinions,

                                        Page 19 of 30                               611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 20 of 37



     Exhibit Business Name Physician         Dates of      Bates Numbers Defendant
 1                                           Service                     Objections
             Interventional                                              cumulative, unfair
 2           Pain & Spine                                                prejudice.
     41.     Records from      Andrew          06/18/18 PLTF-01119-      Lack of foundation,
 3           Surgical Arts     Hall                        01193         hearsay, relevance,
             Center                                                      improper opinions,
 4                                                                       cumulative, unfair
                                                                         prejudice.
 5   42.     Updated           Andrew          Records: PLTF-01267-      Lack of foundation,
             Record and        Hall            07/31/18; 001270          hearsay, relevance,
 6           billing from                      09/06/18                  improper opinions,
             Interventional                    Bills:                    cumulative, unfair
 7           Pain and Spine                    7/20/16-                  prejudice.
                                               7/31/18
 8   43.     Neurosurgical     Jeffrey         Neurosurg PLTF-02210-     Lack of foundation,
             Report and bill   Gross           ical        02221         hearsay, relevance,
 9           from Dr.                          follow-up                 improper opinions,
             Jeffrey Gross,                    Second                    cumulative, unfair
10           M.D.                              Opinion                   prejudice, lack of
                                               Consult                   timely and proper
11                                             11/26/18                  production.
     44.     Supplemental      Jeffrey         Neurosurg PLTF-02248-     Lack of foundation,
12           Neurosurgical     Gross           ical Suppl 02280          hearsay, relevance,
             Report by                         Report                    improper opinions,
13           Jeffrey D.                        12/01/18                  cumulative, unfair
             Gross MD                                                    prejudice, lack of
14                                                                       timely and proper
                                                                         production.
15   45.     Supplemental      Jeffrey         Neurosurg PLTF-02281-     Lack of foundation,
             Neurosurgical     Gross           ical        02309         hearsay, relevance,
16           Report by                         Suppleme                  improper opinions,
             Jeffrey D.                        ntal                      cumulative, unfair
17           Gross, M.D.                       Report                    prejudice, lack of
                                               12/02/18                  timely and proper
18                                                                       production.
     46.     Interventional    Faisel          Record:     PLTF-002310- Lack of foundation,
19           Spine and Pain    Zaman           12/12/18 002313           hearsay, relevance,
             Institute                         Bills:                    improper opinions,
20                                             7/20/16-                  cumulative, unfair
                                               12/12/18                  prejudice, lack of
21                                                                       timely and proper
                                                                         production.
22
     47.     Supplemental      Jeffrey         Neurosurg PLTF-002328- Lack of foundation,
23           Neurosurgical     Gross           ical        002331        hearsay, relevance,
             Report by                         Suppleme                  improper opinions,
24           Jeffrey D.                        ntal                      cumulative, unfair
             Gross, M.D.                       Report                    prejudice, lack of
25                                             12/27/18                  timely and proper
                                                                         production.
26   48.     Supplemental      Jeffrey         Neurosurg PLTF-002332- Lack of foundation,
             Neurosurgical     Gross           ical        002337        hearsay, relevance,
27           Report by                         Suppleme                  improper opinions,
             Jeffrey D.                        ntal                      cumulative, unfair
28           Gross, M.D.                       Report                    prejudice, lack of

                                         Page 20 of 30                             611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 21 of 37



     Exhibit Business Name Physician             Dates of    Bates Numbers Defendant
 1                                               Service                   Objections
                                                  01/07/19                 timely and proper
 2                                                                         production.
      49.       Interventional      Andrew         Record:   PLTF-002338- Lack of foundation,
 3              Pain & Spine        Hall           1/14/19   002340        hearsay, relevance,
                Institute                          Bills:                  improper opinions,
 4              updated                            07/20/16-               cumulative, unfair
                Records and                        01/14/19                prejudice, lack of
 5              Bills                                                      timely and proper
                                                                           production.
 6    50.       Surgical Arts       Andrew         01/14/19 PLTF-002341 Lack of foundation,
                Center Bill         Hall                                   hearsay, relevance,
 7                                                                         improper opinions,
                                                                           cumulative, unfair
 8                                                                         prejudice, lack of
                                                                           timely and proper
 9                                                                         production.
      51.       Interventional      Andrew         Records: PLTF-002342- Lack of foundation,
10              Pain & Spine        Hall           02/05/19- 002356        hearsay, relevance,
                Institute           Stuart         08/26/19                improper opinions,
11              updated             Baird          Bills:                  cumulative, unfair
                Records and         Faisel         07/20/16-               prejudice, lack of
12              Bills               Zaman          08/26/19                timely and proper
                                    Jorg                                   production.
13                                  Rosler
      52.       Surgical Arts       Jorge          008/12/19 PLTF-002357- Lack of foundation,
14              Center              Rosler                   002380       hearsay, relevance,
                Updated                                                   improper opinions,
15              Records and                                               cumulative, unfair
                bills                                                     prejudice, lack of
16                                                                        timely and proper
                                                                          production.
17    53.       Surgical Arts       Jorg           05/04/20 PLTF -002381- Lack of foundation,
                Center              Rosler                   002388       hearsay, relevance,
18              Updated                                                   improper opinions,
                Records and                                               cumulative, unfair
19              Bills                                                     prejudice, lack of
                                                                          timely and proper
20                                                                        production.
      54.       Interventional      Jorge          07/20/16- PLTF-002389- Lack of foundation,
21              Pain & Spine        Rosler         05/18/20 002458        hearsay, relevance,
                Institute                                                 improper opinions,
22              updated                                                   cumulative, unfair
                Records and                                               prejudice, lack of
23              Bills                                                     timely and proper
                                                                          production.
24
             The parties reserve the right to supplement this section as needed.
25
             (d) Depositions: Neither side anticipates using depositions in lieu of live testimony;
26
     however, they reserve the right to offer deposition testimony should witnesses become
27
     unavailable at the time of trial.
28
                                             Page 21 of 30                            611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 22 of 37




 1                  (1) Plaintiff may offer the following depositions if witnesses are unavailable:

 2   Andrew Cash, Michael Prater, Ravi Ramanathan, Derek Day, Jeffrey Gross, Gregory Starr,

 3   James Carraway, and Kortney Peschl.

 4          See, Exhibit “1”.

 5   Defendant objects to Plaintiff’s partial disclosure of their intent to present deposition

 6   testimony as it is given the afternoon and evening of the date of the deadline for this order and

 7   Defendant also objects pursuant to relevance and hearsay concerns.

 8                  (2) Defendant may offer the following depositions if witnesses are unavailable:

 9   Defendant presently does not anticipate presenting deposition testimony and reserves the right

10   to seek to present deposition testimony in response to objection to Plaintiff’s proposed

11   deposition testimony and related objections at the time of the due date of filing this order.

12          (e) Objections to Depositions:

13                  (1) Defendant objects to Plaintiff’s depositions as follows: relevance and

14   hearsay.

15                  (2) Plaintiff objects to Defendant’s depositions as follows: relevance and

16   hearsay.

17                                                  VIII.

18          The following witnesses may be called by the parties upon trial:

19          (a) Names and addresses of Plaintiff’s witnesses.

20          1-      Brett Primack
                    c/o Law Offices of Eric R. Blank, P.C.
21
                    7860 W. Sahara Avenue, Suite 110
22                  Las Vegas, NV 89117

23          2-      Jonathan Senile
                    Claims Spec I – PIP/Med
24                  c/o Koeller Nebeker Carlson and Haluck LLP
                    400 South 4th Street, Suite 600
25
                    Las Vegas, NV 89101
26
            3-      Sue Ann Pachl
27                  c/o Koeller Nebeker Carlson and Haluck LLP
                    400 South 4th Street, Suite 600
28
                                           Page 22 of 30                                  611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 23 of 37



               Las Vegas, NV 89101
 1

 2       4-    Austin Fentiman
               c/o Koeller Nebeker Carlson and Haluck LLP
 3             400 South 4th Street, Suite 600
               Las Vegas, NV 89101
 4
         5-    Kortney Peschl
 5             Senior Tech Claims Specialist II AIC SCLA
 6             Commercial Insurance Claims
               c/o Koeller Nebeker Carlson and Haluck LLP
 7             400 South 4th Street, Suite 600

 8       6-    James Carraway, Esq.
               c/o Koeller Nebeker Carlson and Haluck LLP
 9             400 South 4th Street, Suite 600
10             Las Vegas, NV 89101

11       7-    Gregory L. Starr
               c/o Koeller Nebeker Carlson and Haluck LLP
12             400 South 4th Street, Suite 600
               Las Vegas, NV 89101
13

14       8-    Gregg Starr as FRCP 30(b)(6) for Ohio Security Insurance Company
               For the topics listed below
15             c/o Koeller Nebeker Carlson and Haluck LLP
               400 South 4th Street, Suite 600
16             Las Vegas, NV 89101
17
               1- FRCP 30(b)(6) for Ohio Security regarding OHIO SECURITY’S
18                INVESTIGATION AND EVALUATION OF PLAINTIFF BRETT
                  PRIMACK’S UNDERINSURED MOTORIST CLAIM
19

20             2- FRCP 30(b)(6) for Ohio Security regarding OHIO SECURITY’S
                  WRITTEN POLICIES AND PROCEDURES AND THE ACTUAL
21                CUSTOMS AND PRACTICES REGARDING INTAKE, PROCESSING,
                  HANDLING, INVESTIGATING, EVALUATING AND PROCESSING
22                UNDERINSURED MOTORIST CLAIMS IN NEVADA SINCE 2013
23
               3- FRCP 30(b)(6) for Ohio Security regarding OHIO SECURITY’S
24                TRAINING      AND/OR      RE-TRAINING       OF    CLAIMS
                  REPRESENTATIVES     REGARDING       INTAKE,   PROCESSING,
25                HANDLING, INVESTIGATING, EVALUATING AND PROCESSING
                  UNDERINSURED MOTORIST CLAIMS IN NEVADA FROM
26                OCTOBER 2009 UNTIL THE PRESENT
27
         9-    Peggy Yuile
28             Unit Manager

                                     Page 23 of 30                           611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 24 of 37



               c/o Koeller Nebeker Carlson and Haluck LLP
 1             400 South 4th Street, Suite 600
 2             Las Vegas, NV 89101

 3       10-   Scott A. Glogovac, Esq.
               3975 San Donato Loop
 4             Reno, Nevada 89519
 5       11-   Dr. Michael A. Prater, M.D
 6             c/o Advanced Pain Consultants
               2650 Crimson Canyon Drive
 7             Las Vegas, Nevada 89128

 8       12-   Dr. Neville Campbell, M.D./MBA
               Center for Wellness and Pain Care of Las Vegas
 9             311 North Buffalo Drive, Ste. A
10             Las Vegas, Nevada 89145

11       13-   Dr. Jeffrey D. Gross, M.D.
               c/o Comprehensive Injury Institute
12             2779 W. Horizon Ridge Pkwy, #200
               Henderson, NV 89052
13

14       14-   Dr. Andrew M. Cash, M.D.
               c/o Desert Institute of Spine Care
15             9339 W. Sunset Road, #100
               Las Vegas, Nevada 89148
16
         15-   Wyatt Banks, PT 0652
17
               John Lyons, PT 1827
18             c/o Matt Smith Physical Therapy
               500 S. Rancho, Suite 2
19             Las Vegas, Nevada 89106
20       16-   Dr. Derek T. Day, D.C.
               c/o Anthem Chiropractic
21
               10170 S. Eastern Avenue, Suite 110
22             Henderson, NV 89052-3639

23       17-   Person Most Knowledgeable(PMK)/Custodian of Records (COR) for
               Coronado Surgery Center
24             2779 W Horizon Ridge Parkway, Suite 140
25             Henderson, NV 89052

26       18-   Ravi Ramanathan, M.D.
               c/o Family Doctors of Green Valley
27             1909 Green Valley Pkwy, 440-355
               Henderson, Nevada 89074
28
                                     Page 24 of 30                        611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 25 of 37




 1       19-    Jorg Rosler, M.D.
 2              David Webb, M.D.
                Andrew Hall, M.D.
 3              Faisel Zaman, M.D.
                c/o Interventional Pain and Spine Institute
 4              851 South Rampart, Suite 100
                Las Vegas, NV 89145
 5

 6       20-    Person Most Knowledgeable (PMK) and or Custodian of Records (COR) for
                Tenaya Surgery Center
 7              2800 N. Tenaya Way, Suite 101
                Las Vegas NV 89128
 8
         21-    Person Most Knowledgeable (PMK) and or Custodian of Records (COR)
 9              Surgical Arts Center
10              9499 W. Charleston Blvd. Ste. 250
                Las Vegas, NV 89117
11
         22-    Nadeer Pirani, MD
12              Person Most Knowledgeable (PMK) and or Custodian of Records (COR)
                Las Vegas Radiology
13
                PO Box 401180
14              Las Vegas, NV 89140

15       23-    Person Most Knowledgeable (PMK) and or Custodian of Records (COR)
                Valley Anesthesia Consultants
16              PO Box 400310
                Las Vegas, NV 89140
17

18       24-    CUSTODIAN OF RECORDS. Testimony is anticipated from any and all
                custodian of records which are necessary to authenticate documents which
19              cannot be stipulated to regarding admissibility by the parties herein.
20       25-    BILLING CLERKS. Testimony is anticipated from any and all billing clerk
                and/or persons most knowledgeable from the offices of the health care
21
                providers listed above may testify regarding the amounts of the medical bills
22              for medical treatment which Plaintiffs have received as a result of the subject
                incident and regarding the reasonable and customary amounts for the medical
23              bills.
24       26-    Any and all witnesses designated by any other Party to this litigation.
25
         27-    Any and all witnesses necessary for impeachment and rebuttal purposes.
26

27       (b) Names and addresses of Defendant’s potential witnesses.

28       1.     Plaintiff, Brett Primack

                                       Page 25 of 30                                 611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 26 of 37



               c/o Eric R. Blank, Esq.
 1             LAW OFFICES OF ERIC R. BLANK, P.C.
               7860 W. Sahara Avenue, Suite 110
 2             Las Vegas, NV 89117
               (702) 222-2115
 3
         2.    Person(s) Most Knowledgeable for Defendants,
 4             OHIO SECURITY INSURANCE COMPANY
               c/o Andrew C. Green, Esq.
 5             KOELLER, NEBEKER, CARLSON & HALUCK
               400 S. 4th Street, Suite 600
 6             Las Vegas, Nevada 89101
 7       3.    Greg Starr and/or the Person(s) Most Knowledgeable for Defendants,
               LIBERTY MUTUAL INSURANCE COMPANY
 8             c/o Andrew C. Green, Esq.
               Koeller, Nebeker, Carlson & Haluck, LLP
 9             400 S. 4th St., Suite 600
               Las Vegas, NV 89101
10
         4.    Derek T. Day, D.C. and/or the Person Most Knowledgeable for
11             ANTHEM CHIROPRACTIC
               10170 S. Eastern Avenue, Suite 110
12             Henderson, Nevada 89052
               (702) 614-6777
13
         5.    Ravi Ramanathan, M.D. and/or the Person(s) Most Knowledgeable for
14             FAMILY DOCTORS OF GREEN VALLEY
               291 N. Pecos Road
15             Henderson, Nevada 89074
               (702) 616-9471
16
         6.    Nadeer Pirani, M.D. and/or the Person Most Knowledgeable for
17             LAS VEGAS RADIOLOGY
               P.O. Box 401180
18             Las Vegas, NV 89140
               (702) 254-5004
19
         7.    Michael Prater, M.D. and/or the Person Most Knowledgeable for
20             ADVANCED PAIN CONSULTANTS
               2650 Crimson Canyon Drive
21             Las Vegas, Nevada 89128
               (702) 731-2642
22
         8.    Andrew Cash, M.D. and/or the Person(s) Most Knowledgeable for
23             DESERT INSTITUTE OF SPINE CARE
               9339 W. Sunset Road, #100
24             Las Vegas, NV 89148
               (702) 630-3472
25
         9.    The Person Most Knowledgeable for
26             TENAYA SURGICAL CENTER
               2800 N. Tenaya Way, Ste. 101
27             Las Vegas, Nevada 89128
               (702) 838-7755
28
                                    Page 26 of 30                              611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 27 of 37



         10.   Jeffrey Gross, M.D. and/or the Person(s) Most Knowledgeable for
 1             COMPREHENSIVE INJURY CENTER
               2779 W. Horizon Ridge Pkwy., #200
 2             Henderson, NV 89052
               (888) 848-2022
 3
         11.   Wyatt Banks, P.T., John Lyons, P.T. and/or the Person(s) Most Knowledgeable
 4             for MATT SMITH PHYSICAL THERAPY
               500 S. Rancho, Suite 2
 5             Las Vegas, NV 89106
               (702) 794-0300
 6
         12.   David Webb, M.D., Jorg Rosler, M.D. and/or the Person(s) Most
 7             Knowledgeable for INTERVENTIONAL PAIN AND SPINE INSTITUTE
               851 S. Rampart Blvd., Suite 100
 8             Las Vegas, NV 89145
               (702) 357-8004
 9
         13.   Neville Campbell, M.D. and/or the Person(s) Most Knowledgeable for
10             CENTER FOR WELLNESS & PAIN CARE OF LAS VEGAS
               311 N. Buffalo Drive, Ste. A
11             Las Vegas, Nevada 89415
               (702) 476-9700
12
         14.   The Person Most Knowledgeable for
13             SURGICAL ARTS CENTER
               9499 W. Charleston Blvd., Ste. 250
14             Las Vegas, Nevada 89117
               (702) 833-3600
15
         15.   The Person(s) Most Knowledgeable for
16             VALLEY ANESTHESIOLOGY CONSULTANTS
               10120 S. Eastern Ave., Suite 130
17             Henderson, Nevada 89052
               (702) 487-5823
18
         16.   The Person Most Knowledgeable for
19             CORONADO SURGERY CENTER
               2779 W. Horizon Ridge Pkwy., Suite 140
20             Henderson, NV 89012
               (702) 589-9250
21
         17.   The Person Most Knowledgeable for
22             ANTHEM CAPITAL FUNDING
               7000 Smoke Ranch Road, Suite B
23             Las Vegas, Nevada 89128
               (702) 982-0053
24
         18.   The Person Most Knowledgeable for
25             CANYON MEDICAL BILLING
               6325 S. Jones Blvd.
26             Las Vegas, Nevada 89118
               (702) 489-4526
27

28       19.   The Person Most Knowledgeable for

                                    Page 27 of 30                                611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 28 of 37



                VALLEY VIEW SURGICAL
 1              1522 W. Warm Springs Road
                Henderson, Nevada 89014
 2              (702) 471-6777
 3
         20.    The Person Most Knowledgeable for
 4              ORTHOPAEDIC INSTITUTE OF HENDERSON
                10560 Jeffreys St., Suite 230
 5              Henderson, NV 89052
                (702) 565-6565
 6
         21.    Reynold Rimoldi, M.D.
 7              c/o Andrew C. Green, Esq.
                Koeller, Nebeker, Carlson & Haluck, LLP
 8              400 S. 4th St., Suite 600
                Las Vegas, NV 89101
 9              (702) 853-5500
10       22.    Julie Devlin and/or the Person Most Knowledgeable for
                DESERT VALLEY THERAPY
11              1701 N. Green Valley Pkwy., Bldg. 8
                Henderson, NV 89074
12              (702) 998-3333
13       23.    Patrick Maffio
14       24.    Jeremy D. Kambel
15       25.    Shayna Lee
16       26.    The Person Most Knowledgeable for TRAVELERS
                One Tower Square
17              Hartford, CT 06183
                (860) 277-2623
18
         27.    Officer Robert Hunt
19              Badge No. 1361
                c/o Henderson Police Department
20
         28.    Officer Costolo
21              Badge No. 911
                c/o Henderson Police Department
22
         29.    Natalie Heath
23              800 Capri Drive
                Boulder City, NV 89005
24
                and any witnesses previously identified by either party.
25

26                                     IX.
27       Counsel have met and herewith submit a list of three (3) agreed-upon trial dates:
28
                                       Page 28 of 30                                611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 29 of 37




 1            A.      April 26, 2021;

 2            B.      May 10, 2021; and

 3            C.      May 24, 2021.

 4            It is expressly understood by the undersigned the Court will set the trial of this matter

 5   on one (1) of the agreed-upon dates if possible; if not, the trial will be set at the convenience of

 6   the court’s calendar.

 7                                                        X.

 8            It is estimated that the trial herein will take a total of 4 to 5 full trial days.

 9            DATED this 20th day of January 2021.

10   APPROVED AS TO FORM AND CONTENT:

11   LAW OFFICES OF ERIC R. BLANK, P.C.                    KOELLER, NEBEKER, CARLSON
                                                            & HALUCK, LLP
12

13   By:      /s/ Eric R. Blank, Esq._________                 By:       /s/Andrew C. Green, Esq.
           ERIC R. BLANK, ESQ.                                       ANDREW C. GREEN, ESQ.
14         Nevada Bar No. 6910                                       Nevada Bar No. 9399
           7860 West Sahara Ave, Suite 110                           400 S. 4th Street, Suite 600
15         Las Vegas, NV 89117                                       Las Vegas, NV 89101
           Attorneys for Plaintiff,                                  Attorneys for Defendant,
16         BRETT PRIMACK                                             OHIO SECURITY INSURANCE
                                                                     COMPANY
17

18

19

20

21

22

23

24

25

26

27

28
                                               Page 29 of 30                                       611787
 Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 30 of 37




 1                                                   XI.

 2                                    ACTION BY THE COURT

 3   This case is set for bench trial on the stacked calendar on May 17, 2021 at 9:00 a.m. Calendar

 4   call will be held on May 11, 2021 at 8:45 a.m. in LV Courtroom 6C.

 5   This pretrial order has been approved by the parties to this action as evidenced by their

 6   signatures or the signatures of their attorneys hereon, and the order is hereby entered and will

 7   govern the trial of this case. This order may not be amended except by court order and based

 8   upon the parties’ agreement or to prevent manifest injustice.

 9

10

11

12            January 22, 2021
      DATED:_______________________
13                                                   UNITED STATES DISTRICT JUDGE
14
      Respectfully Submitted By:
15

16    KOELLER, NEBEKER, CARLSON
       & HALUCK, LLP
17
      By:    /s/Andrew C. Green, Esq.
18
         ANDREW C. GREEN, ESQ.
19       Nevada Bar No. 9399
         400 S. 4th Street, Suite 600
20       Las Vegas, NV 89101
21       Attorneys for Defendant,
         OHIO SECURITY INSURANCE COMPANY
22

23 NOTICE: Due to the unusually large number of complex criminal cases set for lengthy trials
   before this Court, civil trials may possibly be held in a trailing status for months or be assigned
24 to another District Court Judge for trial. Therefore, the Court strongly urges the parties to
   consider their option to proceed before a Magistrate Judge pursuant to Local Rule IB 2-2, in
25 accordance with 28 USC Section 636 and FRCP 73.

26
   The Clerk shall provide the parties with a link to AO 85 Notice of Availability, Consent and
27 Order of Reference - Exercise of Jurisdiction by a U.S. Magistrate Judge form on the Courts
   website.
28
                                           Page 30 of 30                                 611787
Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 31 of 37




                EXHIBIT “1”
    Deposition Transcript Excerpt List




                       400 S. 4th Street, Suite 600
                          Las Vegas, NV 89101
     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 32 of 37




GREGORY STARR
p. 15: 22-25- 16: 1-3- Position with Liberty Mutual
p. 17:6 – 27:19, 33:4-10- FRCP 30(b)(6)
27:20 - 33:3- NV UIM, HIU Unit, Complex Claims, Claims value
33:12- 36:23- Claim value
38:1- 39:8- Claim value
39:9- 41:2- Duty
41:18- 43:6- Duty/Valuation
43:14- 47:9- Rimoldi/Valuation
47:15- 49:6- Valuation
66:4- 68:20- Rimoldi
71:22- 74:15- Claims
77:13- 83:14- Value of Claim
90:8- 94:7- Adjusting claim
95:17- 99:11- Breach of contract
101:13- 111:10- Value of Claim
121:19- 125:16- Payments on claims
131:6- 133:12- Rimoldi
136:16- 137:9- Rimoldi
137:22- 158:20 - Claim Evaluation
159:23- 176:15- Claim Handling
177:7- 180:19- Limits
183:8- 187:2- Claim Handling
187:14- 200:15- Claim Handling
224:13- 225:18- Claim Evaluation
226:18- 228:7- Prior injury
229:8-12- Investigation- Settling Claim
230:3- 231:15- Investigating
     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 33 of 37




232:16- 243:18- G4S Consulting
244:4- 246:17- Ongoing investigation
255:19- 257:4- Claims handling
257:10- 258:15- Claims evaluation
     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 34 of 37




JAMES CARRAWAY-
12:4- 13:24- Background with Liberty Mutual
17:15-20- Last worked for Liberty Mutual
21:11- 24:13- Role with Liberty Mutual/Ohio Security
24:14-19, 28:14- 30:7- Valuation of claim
30:10- 31:15- Status of Primack claim while Carraway involved
42:8-23- Offers and mediation in prior UIM cases
43:1- 46:17- Payment of funds in UIM claims
46:19- 49:18- UIM Claims and Investigation
49:19- 59:20- Carraway Medical Investigation- Primack Claim
60:5- 66:22- Communications while at Liberty Mutual/Looking up claims/E-mails lost
70:2- 77:6- Accessing clams and files in computer system
77:7- 80:12- Review of Primack letter requesting benefits
82:5- 90:17- Communication on claim
90:18- 101:2- Ongoing communication and file management in Primack claim
101:5- 107:10- Adjuster files and Carraway computer and paper files on Primack claim- E-mails
in and not in computer system
107:11- 111:10- Attorney handling of claims file
111:11-24, 115:17- 117:2- Attorney direction from adjuster handling Primack- Communication
with Kortney Peschl
118:13- 120:11- Handling of case pre-litigation
120:13- 123:4- Communication on Primack claim and tasks performed
123:19- 135:10- Communications with adjuster and counsel, form letters
135:11- 139:8- Investigation, disclosure of claim
139:9 -144:2- Working on Primack case, Dr. Porter
144:4- 159:21- Information needed for claim, Rimoldi, Medical Evaluation and Doctors to
perform evaluation
159:22- 160:6- Rimoldi’s office losing file
161:18- 163:4- Notebooks to retained doctors
     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 35 of 37




163:5- 164:10- Films for IME, Films lost
164:16- 173:16- Hammer letter for IME regarding Rimoldi and potential issues with Rimoldi
173:17- 195:4 - Rimoldi and Rotation of Experts and Retaining Experts, Pre-payment of Expert
Fees
195:13- 202:16- Rimoldi IME concerns and Liberty Mutual use of Rimoldi
203:6- 211:10- Rimoldi IME Report
211:11- 220:3- Liberty Mutual Liability and Offers, Rimoldi
220:4- 227:22- Rimoldi Report, Case Valuation
228:4-246:18 - Communication with adjuster and Plaintiff
246:20- 247:25- Mediation and work on claim
247:13- 258:17- Litigation budget and expense on file
258:25- 270:6- Training
270:7- 273:2- Training and interacting with adjusters
273:3- 276:14- Case responsibilities with Kortney Peschl
279:22- 285:2- Personnel Evaluations and work with adjusters
285:25- 292:18- Tasks on case and communication with Plaintiff
292:20- 298:10- Offers on UIM case, Rimoldi, Pre-existing
298:12- 307:17-Recorded Statement, Opinion on Plaintiff, Experts on Claim, Reports to Adjuster
on Claim
307:18- 312-19, 313:15- 314:3- Ohio Security Position on Primack Claim
315:25- 326:16- Primack Treatment and Claim Handling and Tasks on Case
     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 36 of 37




KORTNEY PESCHL
21:9 – 28:11- Position and responsibilities
30:6- 31:22- Claim reference
32:14- 41:12- Claim Valuation
41:13- 48:4 – Duties
50:18- 56:12- Access to Claim
56:19- 66:5- Claims management
68:16- 70:23- Complex cases like Primack
73:23- 74:16- Features for Primack Claim
86:7- 91:22- Claims handling
96:24-25- Peschl initial case involvement
101:7- 109:3- Claims handling
110:1- 118:25- Claims handling
120:1- 129:22- Treatment and valuation
130:23- 137:25- Treatment, Valuation, Dr. Gross
138:1- 139:3 -Treatment
140:20- 147:9- Communication regarding claim
148:3- 169:23- Communications and Medical Evaluation
170:10- 172:23- Rimoldi
173:4- 182:6- Rimoldi and Rimoldi Report
183:15- 186:25- Rimoldi and adjusting
187:1- 198:18- Valuation of claim
198:19- 205:8- Valuation of claim based upon proof of $1,707,823.41 in damages
205:9- 209:1- Communication re: Claim
213:22- 219:17- Ongoing adjusting and valuing of claim
220:18- 229:15- Claim reserves
229:19- 240:3- Claim Investigation
240:5- 243:24- Expenses related to Claim investigation
     Case 2:18-cv-00561-APG-NJK Document 74 Filed 01/22/21 Page 37 of 37




243:25- 250:23- Rimoldi handling within file
251:20- 257:13- Expenses and reserves in file
261:4- 262:9- First-party claims
269:8- 274:2 - Communications re: claims
274:3- 280:8- Communication re: Delayed Rimoldi report
281:19- 303:18- Taking over a claim and ongoing claims handling
317:20- 328:8- Obtaining Claims decision
330:5- 330:18- Changes to handling of Primack UIM claim
333:7- 334:16- Any pending documents
